Citation Nr: 1208597	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  07-00 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hypertension.  

2. Entitlement to an initial increased rating for tinea cruris and tinea pedis with onychomychosis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1987 to August 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from different rating actions of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.  In a July 2003 decision, the Board granted service connection for a skin disability; evidence in the file makes clear this was for tinea pedis and tinea cruris.  In an August 2003 decision, the RO assigned an evaluation of 10 percent, effective October 7, 1997.  The Veteran filed a notice of disagreement in September 2003.  In July 2004, the Veteran filed a timely substantive appeal.  

In August 2004, the RO denied a claim for service connection for hypertension.  The Veteran filed a notice of disagreement and a substantive appeal in December 2006.  

In May 2010, the Board remanded this claim for further development.  The Board finds that there has not been substantial compliance with the remand in regard to the initial increased rating issue.  

The issue of an initial increased rating for tinea cruris and tinea pedis with onychomychosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

In a November 2011 statement, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal regarding a claim for service connection for hypertension.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of service connection for hypertension have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).  

In a November 2011 statement, the Veteran stated he was satisfied with the decision regarding service connection for hypertension and that he "will not disagree with the decision."  

The Board finds that the Veteran's statement indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal.  In Hanson v. Brown, 9 Vet. App. 29, 31 (1996) the United States Court of Appeals for Veterans Claims (Court) clearly held that when a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable.  The Veteran has withdrawn his appeal regarding service connection for hypertension.  There remains no allegation of error of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal, and it is dismissed.  


ORDER

The claim for service connection for hypertension is dismissed without prejudice.  


REMAND

In the May 2010 remand, the Board requested that an October 2006 outside medical fee-basis dermatology record be associated with the file (it was shown in treatment records to be scanned, but was not in the claims file).  This record is referenced in a November 2006 primary care record and by the examiner in the June 2010 VA examination report.  It is important because it reportedly shows the Veteran was prescribed systemic medication in the form of hydroxyzine for his tinea pedis and cruris.  

The examiner stated in the June 2010 report that the Veteran had received therapy for his tinea cruris and tinea pedis with onychomychosis; this included Medrol Dosepak, Lamisil and hydroxyzine.  The prescription and time period for Medrol Dosepak is shown in the file, but the time period for which Lamisil and hydroxyzine that was prescribed is not apparent.  This information is important for rating the Veteran.  See, 38 C.F.R. § 4.118, Diagnostic Code 7806, dermatitis or eczema (A 60 percent rating is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during a past 12-month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or;  when systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during a past 12-month period).  

On remand, the October 2006 outside medical fee-basis dermatology record should be associated with the file or, if unavailable, a negative reply is requested.  Also, the claims file should be returned to the June 2010 examiner (or a new examiner if necessary).  The examiner should state how long any systemic therapy such as corticosteroids or other immunosuppressive drugs were required and the time periods for which they were prescribed.  

Compliance with remand directives is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to assure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:  

1. Associate the October 2006 outside medical record with the file.  If it is unavailable, provide documentation for this fact and associate it with the file.  

2. Return the claims file to the June 2010 examiner (or a new examiner if necessary).  The examiner should state how long any systemic therapy such as corticosteroids or other immunosuppressive drugs were required and the time periods for which they were prescribed.  If another examination is required, one should be scheduled.

3. Readjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


